Citation Nr: 0119903	
Decision Date: 08/01/01    Archive Date: 08/10/01

DOCKET NO.  93-11 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
a psychotic disorder, classified as bipolar disorder, for the 
period prior to November 20, 1997.

2.  Entitlement to an evaluation in excess of 70 percent for 
a psychotic disorder, classified as schizophrenia, for the 
period on and subsequent to November 20, 1997, including the 
issue of assignment of an earlier effective date.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from September 1952 to 
September 1959.  This matter initially came before the Board 
of Veterans' Appeals (Board) on appeal from an October 1992 
rating decision by the St. Petersburg, Florida, Regional 
Office (RO), which confirmed a 30 evaluation for a psychotic 
disorder, classified as bipolar disorder.  A Travel Board 
hearing was held in May 1993.  A transcript of the hearing is 
on file.

The VA amended its regulations for rating mental disorders, 
effective November 7, 1996.  See 38 C.F.R. §§ 4.125-130 
(1997-2000).  

In March 1995 and April 1997, the Board remanded the case for 
additional evidentiary development.  Appellant subsequently 
appealed a December 1997 rating decision, which increased the 
evaluation for the psychotic disorder (reclassified as 
schizophrenia) from 30 percent to 70 percent and assigned 
November 20, 1997 as the effective date of that 70 percent 
evaluation.  

Since the Board Member who conducted said May 1993 Travel 
Board hearing thereafter left the Board, the Board's 
administrative staff sent appellant a hearing clarification 
letter in January 1999, offering him the option of having 
another hearing or deciding the case on the existing record.  
Later that month, a written response from appellant indicated 
that he did not want another hearing. 

By a decision rendered May 6, 1999, the Board denied the 
issues of entitlement to an evaluation in excess of 30 
percent for a psychotic disorder, classified as bipolar 
disorder, for the period prior to November 20, 1997 and an 
evaluation in excess of 70 percent for a psychotic disorder, 
classified as schizophrenia, for the period on and subsequent 
to November 20, 1997, including the issue of assignment of an 
effective date for said evaluation earlier than November 20, 
1997.  Thereafter, appellant appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court).  
By Order rendered November 2, 2000, the Court granted 
appellant's motion for remand, vacated the Board's May 6, 
1999 decision, and remanded the case to the Board for 
readjudication.


REMAND

In the appellant's motion for remand, incorporated by 
reference in the Court's November 2, 2000 Order, it was 
asserted that the Board, in its May 6, 1999 decision, had:

...failed to provide an adequate 
explanation for its apparent rejection...of 
the telephonic treatment provided by the 
psychologist and the psychologist's 
opinion that Appellant was rendered 
unemployable due to his service-connected 
psychiatric disability.  

The Board's decision also reveals that it 
failed to consider the addendum to the 
October 1995 VA examination report.  In 
this addendum..., the VA examiner reports 
that the Appellant "continues to have 
impaired social and occupational 
functioning to the point where he has 
given up in thinking about going back to 
work."  The examiner also revised the 
earlier assigned GAF score of 60 to be 
somewhere between 50 and 60.  The Board 
failed to discuss this evidence 
entirely....

The Court should also instruct the Board 
that if it determines that there is 
insufficient medical information of 
record, or that there is a need to 
clarify the medical evidence currently of 
record, it should remand the case to the 
VA regional office for purposes of 
scheduling the Appellant for an 
appropriate special psychiatric 
examination....

Additionally, in the Court's November 2, 2000 Order, the 
Board was directed to "attribute [appellant's] depressive 
symptoms to his service-connected disability if it is not 
possible to separate the effects of the service-connected and 
non-service-connected conditions."  Medical assistance is 
needed on this point.

Additionally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified at 38 U.S.C.A. § 5100 
et. seq.) became law.  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In an effort to assist the RO, the Board has reviewed the 
claims files and identified certain assistance that must be 
rendered to comply with the Court Order and the Veterans 
Claims Assistance Act of 2000.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

With respect to the appellate issues, it should be pointed 
out that under the Veterans Claims Assistance Act of 2000, 
new duty to assist provisions are in effect, that include 
requiring VA to obtain certain relevant evidence and provide 
medical examination and opinion when such examination and 
opinion are necessary to make a decision on a claim.  

The existing evidentiary record does not set forth with 
sufficient specificity clinical findings and medical 
opinion/conclusions to allow adequate review by the Board of 
said appellate issues.  Initial review of the evidentiary 
record indicates that appellant was last afforded a VA 
examination on November 20, 1997, approximately three and a 
half years ago.  Thus, it is the Board's opinion that 
appellant should be afforded appropriate examination(s) to 
determine the nature and current severity of said disability.  
See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

It is reiterated that the Court's November 2, 2000 Order 
noted that the Board, in its May 6, 1999 decision, had failed 
to adequately explain its apparent rejection of an August 
1992 private psychologist's opinion, based on "telephonic 
treatment", that appellant was rendered unemployable due to 
his service-connected psychiatric disability.  Although an 
October 1995 VA psychiatric examination report with addendum, 
and said November 20, 1997 VA psychiatric examination report 
included scores on the Global Assessment of Functioning Scale 
(GAF Scale), the examiners did not render any specific 
opinion as to the impact on industrial 
adaptability/employability from the service-connected 
psychiatric disability, for either the period prior, or on 
and subsequent, to November 20, 1997.  The Board must 
consider only independent medical evidence to support its 
findings rather than provide its own medical judgment.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Additionally, the evidentiary record indicates that in 
approximately 1990, appellant sustained a cervical spine 
injury at work; that he reportedly last worked in 1990, after 
a cervical spine operation; that he had received a Workers 
Compensation settlement in 1990; and that he was in receipt 
of Social Security Administration (SSA) benefits.  See May 
1993 hearing transcript, at T.4, an October 1995 VA 
psychiatric examination report, a November 20, 1997 VA 
psychiatric examination report, and an October 1998 statement 
by appellant's representative.  It is unclear whether the RO 
has attempted to obtain such records.  Such records may be 
material evidence and indicate the severity of appellant's 
psychiatric disability and its effect on industrial 
adaptability versus other factors adversely affecting 
employability, for the periods in question.  



Accordingly, the case is REMANDED for the following:

1.  The RO should request appellant to 
provide any relevant treatment records, 
not presently associated with the claims 
folders, in his possession, as well as 
the complete names and addresses of any 
physicians or medical facilities which 
have provided such treatment.  All 
available, actual clinical records (as 
distinguished from physicians' statements 
based upon recollections of previous 
treatment), to the extent such records 
are not presently associated with the 
claims folders, should be obtained from 
the specified health care providers.  The 
appellant should be requested to sign and 
submit appropriate consent forms to 
release any private medical reports to 
the VA.  Any records obtained should be 
associated with the claims folders.

2.  The RO should obtain any additional, 
relevant VA clinical records; and 
associate them with the claims folders.  
The assistance of the appellant in 
identifying those records should be 
solicited as needed.

3.  The RO should obtain any relevant 
medical/vocational records associated 
with appellant's SSA claim.  Any such 
records obtained should be associated 
with the claims folders.  The appellant 
should be requested to sign and submit 
appropriate consent forms to release any 
private medical reports to the VA

4.  The RO should contact appellant and 
request him to provide any relevant 
employment records that he may have in 
his possession, as well as the complete 
names and addresses of any former and/or 
current employer(s).  All available, 
relevant, actual clinical records and any 
relevant employment personnel records 
should be obtained from any specified 
former and/or current employer(s).  The 
employment personnel records should 
include information with regards to the 
nature and length of such employment, any 
work absenteeism and the reasons 
therefor, and circumstances of any 
termination.  Additionally, any records 
pertaining to an industrial-related 
cervical spine injury and a subsequent 
Workers Compensation claim/settlement 
should be obtained.  The appellant should 
be requested to sign and submit 
appropriate consent forms to release any 
private medical reports to the VA.

5.  To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims folders should contain 
documentation of the attempts made.  The 
appellant should also be informed of any 
negative results.  Veterans Claims 
Assistance Act of 2000; 38 C.F.R. § 3.159 
(2000).

6.  Thereafter, with respect to both 
issues, the RO should arrange appropriate 
VA examinations and opinions, such as 
psychiatric and psychologic examinations 
as set out below.  A social and 
industrial survey should also be 
accomplished, if feasible.

The entire claims folders should be 
reviewed by the psychiatrist, 
psychologist, and/or social worker prior 
to the examinations and any social and 
industrial survey.  The examiners and/or 
social worker should describe in detail 
appellant's service-connected psychiatric 
symptoms and differentiate symptoms 
associated with any other non-service-
connected mental disorder.  If these 
symptoms are not medically capable of 
differentiation without resort to mere 
conjecture, this should be commented upon 
in the report(s).  The examiners and/or 
social worker should describe in detail 
any cognitive impairment resulting 
therefrom; and the degree to which the 
psychiatric symptoms impact upon social 
and industrial adaptability, for the 
periods in question prior, and on and 
subsequent, to November 20, 1997.  The 
examiners and/or social worker should 
elicit information as to functional 
restrictions, and the effect the service-
connected psychiatric symptoms have had 
upon appellant's daily activities, for 
the periods in question prior, and on and 
subsequent, to November 20, 1997.  The 
psychiatric examination report should 
assign him a score on the GAF Scale, and 
explain what the assigned score 
represents.  

Additionally, the examiners should 
reconcile the conflicting GAF scores for 
the periods prior, and on and subsequent, 
to November 20, 1997 and opine as to 
whether such scores are indicative of 
unemployability due to psychiatric 
disability.  The degree of any functional 
impairment or interference with daily 
activities, including employability, by 
the service-connected psychiatric 
symptoms should be described in detail, 
for the periods in question prior, and on 
and subsequent, to November 20, 1997.  

7.  The RO should review any additional 
evidence and readjudicate the issues of 
entitlement to an evaluation in excess of 
30 percent for a psychotic disorder, 
classified as bipolar disorder, for the 
period prior to November 20, 1997 and an 
evaluation in excess of 70 percent for a 
psychotic disorder, classified as 
schizophrenia, for the period on and 
subsequent to November 20, 1997, 
including the issue of assignment of an 
effective date for said 70 percent 
evaluation earlier than November 20, 
1997, with consideration of all 
applicable laws and regulations, 
including the old and newly amended 
regulations for rating mental disorders.  

It should be pointed out that since the 
only disability for which service 
connection is currently in effect is a 
mental disorder, the potential 
applicability of 38 C.F.R. § 4.16(c) (in 
effect prior to November 7, 1996 when 
§ 4.16(c) was deleted from the rating 
schedule), should be considered for the 
period prior to November 7, 1996 if 
appellant is considered 70 percent 
disabled by his service-connected 
psychiatric disability for that pertinent 
period.  See Karnas, supra.  

Additionally, the RO should consider the 
applicability of 38 C.F.R. § 3.321(b) 
(2000), pertaining to extraschedular 
evaluation.  

All appropriate development should be 
undertaken, particularly with 
consideration of the Veterans Claims 
Assistance Act of 2000.  

Thereafter, to the extent the benefits sought are not 
granted, the appellant and his representative should be 
furnished with a supplemental statement of the case and 
afforded a reasonable opportunity to respond thereto.  
Thereafter, the case should be returned to the Board for 
further appellate consideration, to the extent such action is 
in order.  No action is required of the appellant until he is 
notified.  No opinion as to the outcome in this case is 
intimated by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



